

116 S2973 IS: Modern Worker Empowerment Act
U.S. Senate
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2973IN THE SENATE OF THE UNITED STATESDecember 4, 2019Mr. Scott of South Carolina (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 to harmonize the definition of employee with the
			 common law.
	
 1.Short titleThis Act may be cited as the Modern Worker Empowerment Act. 2.Amendments to the Fair Labor Standards Act of 1938 to harmonize the definition of employee (a)Definition of employeeSection 3(e)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(1)) is amended by inserting before the period the following: , as determined under the usual common law rules (as applied for purposes of section 3121(d) of the Internal Revenue Code of 1986).
 (b)Definition of employSection 3(g) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(g)) is amended by inserting an employee after permit.